DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillespie (2014/0026451).
Gillespie discloses a signage, comprising: a frame (60, Fig. 3); a mica cover (68, Fig. 11, paragraph 0065) positioned within a perimeter of the frame; a light source (66, Fig. 12, paragraph 0063) configured to direct light towards a backside of the mica cover; a logo component (the sheet with the word “TEXT” on it, Fig. 12) positioned on the backside of the mica cover, wherein the light source is configured to illuminate a logo by transmitting light through the logo component, and wherein the illuminated logo is viewable from the frontside of the mica cover; and an attachment mechanism (50, Fig. 9B), wherein the attachment mechanism is configured to attach the signage to a vehicle.
Regarding claim 2, the cover disclosed by Gillespie comprises a polycarbonate material. See paragraph 0065.
Regarding claim 6, the light source disclosed by Gillespie is a light emitting diode light source. See paragraph 0063.
Regarding claim 8, Gillespie discloses a power source. See paragraph 0067.
Regarding claim 9, the power source disclosed by Gillespie can be a 12-volt battery. See paragraph 0067.
Regarding claim 11, the power source disclosed by Gillespie can be provided by the vehicle. See paragraph 0067.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (2014/0026451) in view of Djafer et al. (2015/0364066).
Gillespie discloses the invention substantially as claimed, as set forth above. However, it is not known what material is contemplated for the fabrication of the logo component. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Djafer teaches that a film would be suitable for the fabrication of a logo element (see paragraph 0052), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the logo element disclosed by Gillespie from a film. See MPEP § 2144.07.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (2014/0026451) in view of Djafer et al. (2015/0364066), as applied to claim 4, above, and further in view of Burrous et al. (2015/0107142).
Gillespie discloses the invention substantially as claimed, as set forth above. However, the film is inserted by opening the frame. Burrous teaches that it was known in the art to insert a sign into a frame by providing a slot configured to receive the sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Gillespie with a slot, as taught by Burrous, in order to insert the film into the frame without having to open up the frame.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (2014/0026451) in view of Manrubia (5,408,771).
Gillespie discloses the invention substantially as claimed, as set forth above. However, Gillespie does not disclose an ambient light sensor configured to activate the light source upon detecting that the ambient light is below a threshold. Manrubia teaches that it was known in the art to provide an illuminated sign with an ambient light sensor configured to activate the light source upon detecting that the ambient light is below a threshold (column 2, line 66, through column 3, line 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign disclosed by Gillespie with an ambient light sensor, as taught by Manrubia, in order to activate the light source when the ambient light is below a threshold.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (2014/0026451) in view of Morgan (9,015,972).
Gillespie discloses the invention substantially as claimed, as set forth above. However, Gillespie does not disclose a solar power source. Morgan teaches that it was known in the art to provide a vehicle-mounted sign with a solar power source (column 3, lines 9-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign disclosed by Gillespie with a solar power source, as taught by Morgan, in order to avoid taxing the vehicle electrical system.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (2014/0026451) in view of Broadwell (9,440,597).
Gillespie discloses the invention substantially as claimed, as set forth above. However, Gillespie does not disclose using magnets to attach the sign to the vehicle. Broadwell teaches that it was known in the art to use magnets to attach a sign to a vehicle. See column 3, lines 16-18. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnets to attach the sign disclosed by Gillespie to the vehicle, as taught by Broadwell, in order to enable quick removal of the sign, if desired.
Regarding claim 13, the magnets disclosed by Broadwell are rare-earth magnets. See column 3, lines 16-18.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art references to Fujimoto et al. (2018/0259762) and Hill et al. (2009/0220750) disclose etching glass or applying ink, but not both together. The prior art references to Sismanis et al. (6,042,888) and Longobardi (5,082,703) disclose using ink to simulate the appearance of etching. But the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a an etched logo on the backside of a mica cover wherein the logo comprises translucent ink, in combination with the remaining limitations of the claims.
Regarding claim 14, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a sign attached to a vehicle by a switchable electromagnet, in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631